DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
The Applicant states that Liu nor Chen teach the newly added claim limitation of “wherein the spacer has a first portion and a second portion respectively disposed on two opposite sides of the sample storing space, and a total of a length of the first portion and a length of the second portion is longer than a length of the sample storing space” in both independent claims 1 and 8.  MPEP 2111 states the claim must be given its broadest reasonable interpretation consistent with the speciation. The Examiner has also relied on BRI and on Liu to teach said claim limitation since Figure 1E of Liu further demonstrates a schematic cross-sectional views of the specific kit in Fig. 1A along line I’-I’ (See paragraph [0031] of Liu).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained below, the combination Liu and Chen, will result in the spacer 30/32 of Liu to be flush with a side surface of the first substrate 114 and 116 of Liu (Figure 1A) per the teaching of Chen; therefore, the first portion and the second portion of the spacer 30/32 of Liu would be increased even more thus resulting in “a total length of the first portion and a length of the second portion being longer than a length of the sample storing space”.  Therefore, Liu teaches said claim limitation and, by default, the combination of Liu and Chen will further teach said claim limitation; thus the 103 rejections of independent claims 1 and 8 are unpatentable over the combination of Liu, Brown, Zhang and Chen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 8 

are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20080135778; “Liu”) in view of Brown (US 6,037,168) in further view of Zhang et al. (US 20140303272; “Zhang”) in further view of Chen et al. (CN 104297025; English machine translation provided by the Examiner; hereinafter “Chen”).
Regarding independent claim 1, 
Liu teaches 
a manufacturing method (Abstract; [0003, 0011-0012 and 0042]) of a sample collection component (100; Figures 1A-1C and 1E; [0039]), comprising: forming ([0040]) a first film (112; Figures 1A-1C and 1E) on a first substrate (114 and 116; Figures 1A-1C and 1E; [0020, 0039 and 0042]) and a second film (122; Figures 1A-1C and 1E) on a second substrate (124 and 126; Figures 1A-1C and 1E; [0020, 0039 and 0042]), bonding ([0020, 0039 and 0042]) the first substrate (114 and 116; Figures 1A-1C and 1E; [0020, 0039 and 0042]) to the second substrate (124 and 126; Figures 1A-1C and 1E; [0020, 0039 and 0042]) and forming a spacer (130 and 132; Figures 1A-1C and 1E; [0039, 0042-0043]) between the first substrate (114 and 116; Figures 1A-1C and 1E; [0020, 0039 and 0042]) and the second substrate (124 and 126; Figures 1A-1C and 1E; [0020, 0039 and 0042]) to connect and fix ([0020, 0039 and 0042]) the first substrate (114 and 116; Figures 1A-1C and 1E; [0020, 0039 and 0042]) and the second substrate (124 and 126; Figures 1A-1C; [0020, 0039 and 0042]), so as to form a sample storing space (140; Figures 1A-1C and 1E) that is sealable (sealed by elements 112, 130, 132 and 122; Figures 1A-1C and 1E; [0039, 0042-0043]) and allows a light to pass through ([0040-0041]) between the first substrate (114 and 116; [0040-0041]) and the second substrate (124 and 126; [0040-0041]) and the first film (112), the second film (122), and the spacer (130 and 132) constitute the sample storing space (space 140 is created by films 112 and 122 along with spacer 130 and 132; See Figures 1A-1C and 1E); wherein the spacer (130 and 132; Figures 1A-1C and 1E) has a first portion (A; See annotated Figure 1E) and a second portion (B; See annotated Figure 1E) respectively disposed on two opposite sides of the sample storing space (the first portion A and the second portion B of the spacer 130 and 132 is located on opposite sides of the sample storing space 140/C; See annotated Figure 1E), and a total length of the first portion and a length of the second portion (The total length of the first portion A and the second portion B of the spacer 130 and 132; See annotated Figure 1E) is longer than a length of the sample storing space (Annotated Figure 1E demonstrates that the total length of the first portion A and the second portion B is longer than a length of the sample storing space 140/C; See annotated Figure 1E).

Liu teaches the first and second substrates, the first and second films, the spacer and the sample storing space but does not expressly teach wherein the first film is shorter in length than the first substrate and the second film is shorter in length than the second substrate; wherein a side surface of the spacer flushes with a side surface of the first substrate; an entirety of the first film, an entirety of the second film, and the spacer constitute the sample storing space; forming a removable light shielding component on the substrate corresponding to the sample storing space to shield at least a portion of the light that passes through the sample storing space, wherein a method of forming the removable light shielding component comprises attaching a sheet material onto the substrate, and the sheet material covers at least a portion of the sample storing space, and wherein a material of the sheet material comprises a conductor of gold, copper, or aluminum, or a non-conductor of ceramics.
However, Brown teaches forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) a removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) on the substrate (24; Figure 2) corresponding to the sample storing space (26; Figure 2) to shield at least a portion of the light (Column 13, Lines 1-5) that passes through the sample storing space (26; Figure 2); wherein a method of forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) the removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) comprises attaching a sheet material (See Figure 2; Column 13, Lines 1-8) onto the substrate (element 30 is placed on top of patterned layer 24; See Figure 2), and the sheet material (See Figure 2; Column 13, Lines 1-8) covers at least a portion of the sample storing space (cover 30 covers at least a portion of the sample retention well 26; See Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Brown’s removable light shielding component placed on Liu’s first substrate to shield at least a portion of the light that passes through the sample storing space and associated structure and function in order to minimize damage, contamination, and drying of the liquid sample retained by the sample retention well, as it is known that light produces heat that may dry the liquid sample (See Brown Abstract; Column 6, Lines 23-32).
The combination of Liu and Brown teach the first and second substrates, the first and second films, the spacer, the sheet material and the sample storing space but does not expressly teach wherein the first film is shorter in length than the first substrate and the second film is shorter in length than the second substrate; wherein a side surface of the spacer flushes with a side surface of the first substrate; an entirety of the first film, an entirety of the second film, and the spacer constitute the sample storing space and wherein a material of the sheet material comprises a conductor of gold, copper, or aluminum, or a non-conductor of ceramics.
However, Zhang teaches wherein a material (aluminum; [0062]) of the sheet material (foil; [0062]) comprises a conductor of aluminum (the aluminum foil covers the specimen; therefore, it covers the sample storing space; [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s aluminum material as Liu and Brown’s sheet material in order to completely exclude light from reaching the specimen such that a constant temperature of the specimen is achieved, this eliminates the chance of temperature variation of the specimen, drying of the specimen (See Zhang [0051 and 0062]).

The combination of Liu, Brown and Zhang teach the first and second films, the first and second substrates, the spacer and the sample storing space but does not expressly teach wherein the first film is shorter in length than the first substrate and the second film is shorter in length than the second substrate; wherein a side surface of the spacer flushes with a side surface of the first substrate and an entirety of the first film, an entirety of the second film, and the spacer constitute the sample storing space.
However, Chen teaches wherein the first film (210; Figure 8B) is shorter in length than the first substrate (Figure 8B demonstrates the first film 210 being shorter in length than the first substrate 211); the second film (220; Figure 8B) is shorter in length than the second substrate (Figure 8B demonstrates the second film 220 being shorter in length than the second substrate 221); wherein a side surface of the spacer (24; Figure 8B) flushes with a side surface of the first substrate (Figure 8B demonstrates that a side surface of the spacer 24 flushes a side surface of the first substrate 211); and an entirety of the first film (210), an entirety of the second film (220), and the spacer (24) constitute the sample storing space (the sample storing space 34 is created by the spacer 24 and the entirety of the first film 210 and the second film 220; See Figure 8B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Chen’s teaching of the structural relative dimensions between films and their respective substrate; the flush arrangement of the spacer and the first substrate; and the structural components that constitute the sample storing space implemented or incorporated to Liu, Brown and Zhang’s first and second films, first and second substrates and spacer in order to provide a larger binding area between the spacer and each of the first and second substrate, thus increasing the structural integrity and robustness of the sample collection component, while also providing a sampling storing space that requires less film material for both the first and second films; this provides a more cost efficient sample collection component.

Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the claimed relative dimensions between the total length of the first and second portions of the spacer and the length of the sample storing space would not affect the performance of the device of Liu; thus, the claimed relative dimensions of the total length of the first and second portions of the space and the length of the sample storing space is not patentably distinct from the device of Liu and respective dimensions.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Note: The combination of Liu, Brown, Zhang and Chen, specifically the combination Liu and Chen, will result in the spacer 30/32 of Liu to be flush with a side surface of the first substrate 114 and 116 of Liu per the teaching of Chen; therefore, the first portion and the second portion of the spacer 30/32 of Liu would be increased even more thus resulting in “a total length of the first portion and a length of the second portion being longer than a length of the sample storing space”.




    PNG
    media_image1.png
    937
    1284
    media_image1.png
    Greyscale




Regarding claim 3 which depends on claim 1, 
the combination of Liu, Brown, Zhang and Chen teach forming ([0041]: Liu) a recess (118; Figures 1A-1C: Liu) on a first surface (top surface of substrate 114 and 116: Liu) of the first substrate (114 and 116; Figures 1A-1C: Liu) corresponding to the sample storing space (140; Figures 1A-1C: Liu) for forming an observation window (118: Liu) that exposes the sample storing space (140; Figures 1 A-1 C; [0040-0041]: Liu), wherein the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) seals the recess to form a sealed space of a particular pressure in the recess (by having the cover 30 of Brown placed over the substrate 110 of Liu, the cover 30 will seal the recess/observation window 118 to form a sealed space that has at least atmospheric pressure, i.e. a particular pressure, in the recess/observation window 118; See Figure 2 of Brown and Figures 1A-1C of Liu).

Regarding claim 4 which depends on claim 1, 
the combination of Liu, Brown, Zhang and Chen teach wherein a method of attaching (Column 16, Lines 25-30: Brown) the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (24; Figure 2: Brown) comprises attaching (Column 16, Lines 25-30: Brown) the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (24; Figure 2: Brown) by bonding (the cover 30, i.e. sheet material, is adhered, i.e. bonded, to the patterned layer 28, i.e. first substrate, through the use of adhesive layer 28; Column 16, Lines 25-30: Brown).

Regarding independent claim 8, 
 Liu teaches a manufacturing method (Abstract; [0003, 0011-0012 and 0042]) of a sample collection component (100; Figures 1A-1C; [0039]), comprising: forming ([0040]) a first film (112; Figures 1A-1C) on a first substrate (114 and 116; Figures 1A-1C; [0020, 0039 and 0042]) and a second film (122; Figures 1A-1C) on a second substrate (124 and 126; Figures 1A-1C); and bonding ([0020, 0039 and 0042]) the first substrate (114 and 116; Figures 1A-1C; [0020, 0039 and 0042]) to the second substrate (124 and 126; Figures 1A-1C; [0020, 0039 and 0042]), wherein a spacer (130 and 132; Figures 1A-1C; [0039, 0042-0043]) is formed between the first substrate (114 and 116; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (124 and 126; Figures 1A-1C; [0020, 0039 and 0042]) to connect and fix the first substrate (114 and 116; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (124 and 126; Figures 1A-1C; [0020, 0039 and 0042]), so as to form a sample storing space (140; Figures 1A-1C) that is sealable (sealed by elements 112, 130, 132 and 122; Figures 1A-1C; [0039, 0042-0043]) and allows a light to pass through ([0040-0041]) between the first substrate (114 and 116; [0040-0041]) and the second substrate (124 and 126; [0040-0041]) and the first film (112), the second film (122), and the spacer (130 and 132) constitute the sample storing space (space 140 is created by films 112 and 122 along with spacer 130 and 132; See Figures 1A-1C); wherein the spacer (130 and 132; Figures 1A-1C and 1E) has a first portion (A; See annotated Figure 1E) and a second portion (B; See annotated Figure 1E) respectively disposed on two opposite sides of the sample storing space (the first portion A and the second portion B of the spacer 130 and 132 is located on opposite sides of the sample storing space 140/C; See annotated Figure 1E), and a total length of the first portion and a length of the second portion (The total length of the first portion A and the second portion B of the spacer 130 and 132; See annotated Figure 1E) is longer than a length of the sample storing space (Annotated Figure 1E demonstrates that the total length of the first portion A and the second portion B is longer than a length of the sample storing space 140/C; See annotated Figure 1E).
Liu teaches the first and second substrates, the first and second films, the spacer and the sample storing space but does not expressly teach wherein the first film is shorter in length than the first substrate and the second film is shorter in length than the second substrate, wherein a side surface of the spacer flushes with a side surface of the first substrate; an entirety of the first film, an entirety of the second film, and the spacer constitute the sample storing space; wherein a removable light shielding component is formed on the substrate in a process of manufacturing the first substrate and the removable light shielding component corresponds to the sample storing space to shield at least a portion of the light that passes through the sample storing space, wherein a method of forming the removable light shielding component comprises attaching a sheet material onto the substrate, and the sheet material covers at least a portion of the sample storing space, and wherein a material of the sheet material comprises a conductor of gold, copper, or aluminum, or a non-conductor of ceramics.
However, Brown teaches wherein a removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) is formed (Column 13, Lines 1-5 and Column 13, Lines 30-35) on the substrate (24; Figure 2) in a process of manufacturing the substrate (the patterned layer 24 is printed, i.e. process of manufacturing, and the cover 30 can be formed in different manners; Column 16, Lines 20-25, Column 13, Lines 1-5 and Column 13, Lines 30-35) and the removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) corresponds to the sample storing space (26; Figure 2) to shield at least a portion of the light (Column 13, Lines 1-5) that passes through the sample storing space (26; Figure 2), wherein a method of forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) the removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) comprises attaching a sheet material (See Figure 2; Column 13, Lines 1-8) onto the substrate (element 30 is placed on top of patterned layer 24; See Figure 2), and the sheet material (See Figure 2; Column 13, Lines 1-8) covers at least a portion of the sample storing space (cover 30 covers at least a portion of the sample retention well 26; See Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Brown’s removable light shielding component placed on Liu’s first substrate to shield at least a portion of the light that passes through the sample storing space and associated structure and function in order to minimize damage, contamination, and drying of the liquid sample retained by the sample retention well, as it is known that light produces heat that may dry the liquid sample (See Brown Abstract; Column 6, Lines 23-32).
The combination of Liu and Brown teach the first and second substrates, the first and second films, the spacer, the sample storing space and the sheet material but does not expressly teach wherein the first film is shorter in length than the first substrate and the second film is shorter in length than the second substrate, wherein a side surface of the spacer flushes with a side surface of the first substrate; an entirety of the first film, an entirety of the second film, and the spacer constitute the sample storing space and wherein a material of the sheet material comprises a conductor of gold, copper, or aluminum, or a non-conductor of ceramics.
However, Zhang teaches wherein a material (aluminum; [0062]) of the sheet material (foil; [0062]) comprises a conductor of aluminum (the aluminum foil covers the specimen; therefore, it covers the sample storing space; [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s aluminum material as Liu and Brown’s sheet material in order to completely exclude light from reaching the specimen such that a constant temperature of the specimen is achieved, this eliminates the chance of temperature variation of the specimen, drying of the specimen (See Zhang [0051 and 0062]).

The combination of Liu, Brown and Zhang teach the first and second films, the first and second substrates, the spacer and the sample storing space but does not expressly teach wherein the first film is shorter in length than the first substrate and the second film is shorter in length than the second substrate; wherein a side surface of the spacer flushes with a side surface of the first substrate and an entirety of the first film, an entirety of the second film, and the spacer constitute the sample storing space.
However, Chen teaches wherein the first film (210; Figure 8B) is shorter in length than the first substrate (Figure 8B demonstrates the first film 210 being shorter in length than the first substrate 211); the second film (220; Figure 8B) is shorter in length than the second substrate (Figure 8B demonstrates the second film 220 being shorter in length than the second substrate 221); wherein a side surface of the spacer (24; Figure 8B) flushes with a side surface of the first substrate (Figure 8B demonstrates that a side surface of the spacer 24 flushes a side surface of the first substrate 211); and an entirety of the first film (210), an entirety of the second film (220), and the spacer (24) constitute the sample storing space (the sample storing space 34 is created by the spacer 24 and the entirety of the first film 210 and the second film 220; See Figure 8B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Chen’s teaching of the structural relative dimensions between films and their respective substrate; the flush arrangement of the spacer and the first substrate; and the structural components that constitute the sample storing space implemented or incorporated to Liu, Brown and Zhang’s first and second films, first and second substrates and spacer in order to provide a larger binding area between the spacer and each of the first and second substrate, thus increasing the structural integrity and robustness of the sample collection component, while also providing a sampling storing space that requires less film material for both the first and second films; this provides a more cost efficient sample collection component.

Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant case, the claimed relative dimensions between the total length of the first and second portions of the spacer and the length of the sample storing space would not affect the performance of the device of Liu; thus, the claimed relative dimensions of the total length of the first and second portions of the space and the length of the sample storing space is not patentably distinct from the device of Liu and respective dimensions.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Note: The combination of Liu, Brown, Zhang and Chen, specifically the combination Liu and Chen, will result in the spacer 30/32 of Liu to be flush with a side surface of the first substrate 114 and 116 of Liu per the teaching of Chen; therefore, the first portion and the second portion of the spacer 30/32 of Liu would be increased even more thus resulting in “a total length of the first portion and a length of the second portion being longer than a length of the sample storing space”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2855